Citation Nr: 1500315	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-11 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than April 12, 2001, for the award of service connection for chronic ischemic heart disease status post status post myocardial infarction.  

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU) from April 22, 2011 to May 27, 2013.  


REPRESENTATION

Appellant represented by:	Daniel S. Rethmeier, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and September 2011 rating decisions of the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for ischemic heart disease, assigning an evaluation of 60 percent effective February 9, 2010, and denied the Veteran's claim for TDIU respectively.  

In April 2014, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing; a transcript of that hearing is associated with the claims file.  

The Board notes that new evidence was added to the record since the January 2014 supplemental statement of the case.  However, the Veteran's attorney submitted a waiver of agency of original jurisdiction (AOJ) consideration of this new evidence in November 2014.  38 C.F.R. § 20.1304(c).  Therefore, the Board may properly consider such newly received evidence.  


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for a heart attack in July 1977; the claim was denied in August 1977 and notice of the decision was sent to the Veteran in August 1977.  The Veteran did not file an appeal to this decision.  

2.  The Veteran's claim for service connection for ischemic heart disease was received by VA on January 8, 1982.  The Veteran's claim was denied in a June 1982 rating decision, and he received notice of the RO's decision in August 1982.  

3.  In August 1982, the Veteran submitted a statement indicating complications from his heart condition and relating such to Agent Orange exposure in service, implicitly expressing disagreement with the June 1982 rating decision.  

4.  The RO did not issue a statement of the case following this implicit notice of disagreement, and, thus, the June 1982 rating decision never became final.  

5.  The Veteran's claim of service connection for ischemic heart disease has been open and pending since he filed his service connection claim on January 8, 1982.  

6.  The evidence shows the Veteran has been unable to secure and maintain substantially gainful employment as a result of his service-connected heart disability, hearing loss, tinnitus and dermatitis.  


CONCLUSIONS OF LAW

1.  The Veteran's July 1977 claim for service connection for a heart attack is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  The criteria for an earlier effective date of January 8, 1982, for the grant of service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 5100, 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.400 (2014).  

3.  Resolving all doubt in the Veteran's favor, the criteria for TDIU from April 22, 2011 to May 27, 2013, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.341, 4.16(a) (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Pursuant to the VCAA, before addressing the merits of a claim for VA disability benefits, the Board generally is required to ensure that VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2014).  

With respect to the Veteran's claim for TDIU, further discussion of the duties to notify and assist under VCAA is unnecessary, given the favorable disposition on this claim.  

With respect to the earlier effective date claim, as service connection for heart disease has been granted (the context in which the claim initially arose), and an initial rating and effective date has been assigned, the notice requirements of the VCAA have been met because the initial intended purpose of the notice has been served.  Additional VCAA notice is not required concerning this "downstream" effective date element of the claim.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's General Counsel has clarified that no additional VCAA notice is required for a downstream issue, including regarding the effective date.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Instead of issuing an additional VCAA notice in this situation, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if disagreement is not resolved.  Since the RO issued an SOC in March 2012 and multiple supplemental statements of the case (SSOC), including in April 2013, August 2013, October 2013, and January 2014, addressing the downstream earlier effective date claim, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

VA has also satisfied its duty to assist the Veteran in the development of his claim.  This duty includes assisting the claim in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development of the downstream earlier effective date claim has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Moreover, resolution of this appeal ultimately turns on when the Veteran filed his claim, so an examination and opinion are not needed to fairly decide this appeal.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  

In April 2014, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veteran Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that a Veteran Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the April 2014 hearing, the undersigned clearly stated the issue on appeal and explained to the Veteran what was needed to grant such claim.  Testimony was elicited from the Veteran and arguments made by his attorney related to the evidence of record.  As such, the Board finds, that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), consistent with Bryant.  

Accordingly, the Board finds that no further notice or assistance is needed to meet the requirements of the VCAA.  


B.  Earlier Effective Date

The Veteran seeks an earlier effective date for the grant of service connection for his ischemic heart disease, status post myocardial infarction, and he alleges that service connection should be effective from July 15, 1977, the date he filed his original service connection claim.  In this regard, the Veteran has asserted that such a date is proper, as it is when he first suffered a myocardial infarction.  At the Veteran's April 2014 hearing, his attorney argued that the proper effective date is January 8, 1982, as the Veteran filed a notice of disagreement with the RO's June 1982 decision as to that claim, which the RO never addressed.  The Board agrees with the Veteran's attorney and finds that an earlier effective date of January 8, 1982 is warranted.  

Unless specifically provided otherwise, the effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year of separation from service; otherwise, it is the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

The effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5100(a).  The implementing regulation clarifies this to mean that the effective date of service connection based on a reopened claim will be the "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400.  

The Court has explained that, in an original claim for service connection, the date entitlement arose is governed by the date the claim is received, not the date of the medical evidence submitted to support a particular claim.  See McGrath v. Gober, 14 Vet. App. 28 (2000).  Where a prior unappealed decision becomes final and binding on a Veteran, the effective date of a subsequent award of service connection is the date of receipt of a reopened claim, not the date of receipt of the original claim.  Sears v. Principi, 16 Vet. App. 244 (2002); Melton v. West, 13 Vet. App. 442 (2000).  

Review of the record shows that, on July 15, 1977, the Veteran filed a formal claim seeking service connection for heart disease.  In an August 1977 rating decision, the RO denied the Veteran's claim.  Notice of the RO's decision and the Veteran's appellate rights were sent to the Veteran's address of record in September 1977.  

Additional records were submitted and included a written statement from his treating physician, Dr. Guerrero, noting that the Veteran was disabled due to a recent myocardial infarction and treatment records from his hospitalization for such.  These records were received by the RO in August 1977.  In March 1978, the RO sent a letter to the Veteran instructing him that further information was needed from him with respect to a pension claim, which the RO implied from the August 1977 evidence.  The Veteran provided no response.  In fact, the Veteran did nothing until April 1981, when the Veteran filed a service connection claim for hearing loss.  

Indeed, the evidentiary record does not contain any other communication from the Veteran indicating intent to seek VA benefits based upon ischemic heart disease until January 8, 1982, when the Veteran submitted a claim seeking service connection for several disabilities, including heart disease.  

In a June 1982 rating decision, the RO, in pertinent part, again denied the Veteran's claim for heart disease.  The Veteran was informed of the RO's decision and his appellate rights in August 1982.  In January 1983, the RO received a letter from the Veteran dated August 1982 noting his belief that his heart condition was related to his in-service exposure to Agent Orange.  This statement was improperly treated as a new claim and was again denied in April 1983.  The statement showed intent to disagree with the June 1982 decision and is therefore a notice of disagreement.  

Subsequently, the Veteran filed a service connection claim for his heart disease in April 2001.  The RO declined to reopen the Veteran's claim in November 2001.  The Veteran was informed of the RO's decision and his appellate rights later that month, but the Veteran did not submit a timely notice of disagreement with respect to such claim.  In spite of this decision, the Board finds that the January 1982 claim is still open and cannot be subsumed by this decision because the January 1982 decision never became final.  

Indeed, the next communication received from the Veteran with respect to his heart disease was a claim seeking service connection for such, received by VA in December 2009.  The RO granted service connection in January 2011, assigning a 60 percent evaluation effective February 9, 2010, the date of a VA examination.  Subsequently, in March 2013, the RO assigned an effective date of April 12, 2001, the earliest date of claim for service connection following the retroactive herbicides presumption date discussed further below.  

Turning to the merits of the Veteran's claim, the Board notes that the Veteran filed a claim for service connection for a heart attack in July 1977.  This claim was denied in August 1977 and notice of the decision was sent to the Veteran in August 1977.  The Veteran did not file an appeal to this decision and the decision became final.  

The Board also finds that the Veteran's August 1982 statement was a timely notice of disagreement (NOD) with respect to the June 1982 rating decision, which denied service connection for heart disease. Indeed, the Veteran's August 1982 statement can be reasonably construed as expressing dissatisfaction with the previous decision and a desire for appellate review, as the Veteran continued to submit additional evidence subsequent thereto.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.201; Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  

Therefore, the Board finds that the Veteran disagreed with the denial of service connection for heart disease following the June 1982 rating decision.  

The Board notes that there have been a number of precedent decisions regarding the concept of equitable tolling in earlier effective date cases.  Some have reasoned that a prior decision never becomes final and binding (i.e., remains pending) whereas here, for example, the Veteran initiated a timely appeal but was not provided full procedural due process by providing him a statement of the case.  See, e.g., Tablazon v. Brown, 8 Vet. App. 359, 361 (1995).  As such, the Veteran's January 8, 1982, claim for service connection was still pending at the time the January 2011 rating decision granted service connection for heart disease.  

The Board notes that a rating decision dated in November 2001 found that new and material evidence had not been submitted in order to reopen his claim of entitlement to service connection for heart disease.  In cases like this one, where the RO subsequently denied later requests to reopen the claim and the Veteran did not attempt to appeal them, the Court, on review of the effective date for service connection, has held that the prior RO decision never became final because the notice of disagreement had not been processed, notwithstanding the intermediate denials of claims to "reopen."  See Myers v. Principi, 16 Vet. App. 228, 235-36 (2002); see also Ingram v. Nicholson, 20 Vet. App. 156 (2006).  

Thus, if after a valid NOD is filed, VA fails to issue a statement of the case (SOC), then the claim remains pending.  See Myers, supra; Tablazon, supra.  As such, the June 1982 rating decision never became final, and the Veteran's claim for service connection for heart disease has been pending since January 1982 until it was finally adjudicated in conjunction with the current appeal.  

However, the Board notes that the Veteran was granted service connection for ischemic heart disease in January 2011 based on the herbicides presumption.  In cases involving presumptive service connection due to herbicide exposure, exceptions arise as to the effective date provisions.  38 C.F.R. § 3.816 sets forth the effective date rules required by orders of the United States District Court in the class-action case of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 (N.D. Cal. May 17, 1991) (Nehmer Stipulation).  For purposes of this section, a Nehmer class member includes a Vietnam Veteran who has a covered herbicide disease.  Here, the Veteran served in Vietnam during the Vietnam War era and is therefore a Vietnam Veteran as defined in the regulations.  

Pursuant to 38 C.F.R. § 3.816, if a Nehmer class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989 or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: (1) the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (2) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  

Ischemic heart disease was not added to the list of presumptive disabilities until August 31, 2010.  75 Fed. Reg. 53, 202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, notice accompanying the issuance of the final August 31, 2010 rule specifically notes that the Nehmer provisions apply to the newly covered diseases, to include ischemic heart disease.  Id.  In addition, the final rule makes clear that the effective date of this rule is the date of publication in the Federal Register, or August 31, 2010.  Id (as the governing statute mandates that the effective date of the new regulation be the date of issuance of the final rule, the Secretary has no discretion to set an effective date for the new presumptions earlier than the date the final regulation is issued).  

Thus, in the present case, service connection for ischemic heart disease based on the herbicide presumption can be granted no further than April 12, 2001, the date of the Veteran's earliest claim filed between May 3, 1989 and August 31, 2010, the date ischemic heart disease was added to the presumptive disabilities list.  

In order for service connection to be granted prior to such a date, it must be based on a direct basis, rather than based on the herbicide presumption.  Establishing direct service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

As noted above the January 1982 claim did not become final and is still pending.  The Board will consider service connection on a direct basis which would allow the Veteran an effective date going back to the January 1982 claim, which is warranted.  In this regard, the evidence of record includes treatment records dated July 1977 documenting the Veteran's hospitalization for a myocardial infarction.  Subsequent medical records documented the Veteran's continued heart problems and diagnosis of ischemic heart disease, to include a March 1982 VA examination, noting the Veteran was status post myocardial infarction.  Thus, the Veteran has a current disability and did in 1982, when his claim was filed.  

Furthermore, the Veteran's service treatment records document his service in Vietnam.  An April 1979 examination of the Veteran noted the Veteran's repeated exposure to toxic chemicals, including herbicides, while working as a helicopter door gunner and crew chief.  Thus, an in-service event is indicated.  

The remaining question is whether there is a nexus between the Veteran's ischemic heart disease and his military service to include herbicide exposure.  In this regard, a March 1982 VA examination reported that the Veteran's service treatment records included an electrocardiogram at age 19, suggesting symptoms of a cardiac disorder existed at the time.  Additionally, a private medical opinion dated October 2014 noted that based on the Veteran's extensive cardiac history, it is likely that the Veteran's ischemic heart disease began as early as the late 1970s.  Furthermore, the treating source opined that it was at least as likely as not that the Veteran's ischemic heart disease is the result of his in-service exposure to Agent Orange.  This was because the evidence of record does not demonstrate significant risk factors beyond such exposure that would predispose a myocardial infarction at such a young age (27 years old at the time of the July 1977 event).  While similar, an allowance on this basis is not an allowance based upon the presumption discussed above.  Rather, it is a grant based upon a medical nexus.  The Veteran's doctor found multiple circumstances to support his opinion.  

Resolving all doubt in favor of the Veteran, the Board finds that the evidence of record supports a finding of direct service connection for ischemic heart disease.  Accordingly, direct service connection has been established, and January 8, 1982, is the appropriate date for the grant of service connection for the claim of ischemic heart disease, as that is the date of receipt of the Veteran's claim for such benefit, which has remained pending until this adjudication.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

As a final matter, the Board notes that in a November 2014 statement, the Veteran's attorney alleged that the Veteran's claim for service-connected ischemic heart disease, based on Agent Orange exposure, should be revised based on allegations of clear and unmistakable error for failing to correct the provisions of 38 U.S.C.A. § 1102(a)(1).  The Board notes that the Veteran's attorney has not specified to which claim he is referring.  See 38 C.F.R. § 20.1404(b).  Furthermore, it is unclear how the provisions of 38 U.S.C.A. § 1102(a)(1) are relevant to the present case, as such provisions involve the rights of surviving spouses.  The Board finds that the Veteran's attorney appeared to be simply disagreeing with the effective date at issue in this claim.  Finally, as the Board has granted an earlier effective date of January 8, 1982, the issue of CUE as to this issue is moot.  


C.  TDIU

The Veteran contends that he is unable to work due to his service-connected conditions, specifically his ischemic heart disease.  He reports symptoms of fatigue and dyspnea.  The Board finds that the preponderance of the evidence favors the Veteran's position, and hence TDIU is warranted.  

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340; 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §3.341, 4.16, 4.19.  

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether a Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Frisicia v. Brown, 7 Vet. App. 294 (1995); citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  

In determining whether a Veteran is entitled to a TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether a Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  The Court has held that the question of whether a service-connected disability or disabilities render a Veteran unemployable is a legal determination for adjudicators to make.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness. See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Furthermore, although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's service-connected disabilities for the time period on appeal are ischemic heart disease, rated at 60 percent; hearing loss, rated at 40 percent; tinnitus, rated at 10 percent; and dermatitis, rated at 0 percent.  These ratings satisfy the statutory requirements for TDIU.  See 38 C.F.R. § 4.16(a).  

The Board finds that the evidence supports a grant of entitlement to TDIU.  The Veteran last worked in 2002; he did mostly construction work.  In August 2005, he was awarded Social Security Administration (SSA) disability benefits based on his ischemic heart disease and a nonservice-connected back disability.  The Veteran's wife testified at the April 2014 hearing that the Veteran lost a lot of jobs due to his inability to keep up with the work required of him.  He would become exhausted and was fired for not fulfilling his job duties.  She reported the Veteran was not able to hold a good job because no one would hire him with the health problems he had, specifically his history of heart disease.  Thus, the Veteran was mostly self-employed.  

In a December 2010 statement, the Veteran noted an inability to lift.  He reported pain in his arms and heavy breathing.  He noted that he slept a lot during the day.  A December 2010 VA examination documented the Veteran's reports of chest tightness and shortness of breath when lifting his arms above his head.  The Veteran reported tightness in his chest when shoveling snow and shortness of breath when climbing stairs.  

A May 2011 VA examiner opined that the Veteran was capable of gainful employment in a light duty sedentary work environment.  The examiner based this on the Veteran's intact cognition, strength of upper and lower extremities and bimanual function.  The examiner noted the Veteran was able to sit for the length of the examination.  The examiner noted that the Veteran would be limited regarding his previous work as a truck driver and in construction due to his heart condition and nonservice-connected low back condition.  However, the examiner did not address the Veteran's hearing loss and tinnitus or symptoms related to his heart disease.  Thus, the Board finds the examiner's opinion lacks adequate rationale, as not all of his service-connected disabilities were considered with respect to his functional limitations.  

An August 2012 VA examination documented the Veteran's ability to stand for fifteen minutes and walk one block.  The Veteran reported he was unable to read or spell well and had completed school to the eleventh grade.  He reported doing dishes, cleaning up around his home, and doing light carpentry, electrical work and changing oil in cars.  He noted hobbies including fishing, hunting, and gardening.  The Veteran denied chest pain or shortness of breath at rest but reported mild dyspnea on exertion.  He further reported having three myocardial infarctions in the past.  On examination, the Veteran reported dyspnea and fatigue at 7 to 10 METS, which is consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging.  The examiner noted the Veteran's ischemic heart disease did not impact his ability to work.  The VA examiner further noted the Veteran was capable of sedentary or light duty.  However, the examiner offered no rationale for this conclusion.  

An August 2012 VA examiner opined following an audiological examination that the Veteran's hearing loss impacted his ability to work, while his tinnitus did not.  The VA examiner, however, provided no rationale as to these conclusions.  In an April 2013 addendum opinion, a VA examiner opined that it was less likely than not that the Veteran was unable to secure and maintain substantially gainful employment due to his service-connected hearing loss and tinnitus, noting that with or without hearing aids, the Veteran could work in a quiet setting that did not require significant telephone usage.  It is unclear whether the examiner considered the Veteran's limited education upon reaching this conclusion.  

A December 2013 VA examiner noted that the Veteran's ability to work was affected by his inability to lift heavy things due to his ischemic heart disease and his difficulty hearing.  

Given the inadequate rationale provided by the May 2010 and August 2012 VA examiners and in light of the Veteran's credible statements regarding his limitations in conjunction with the December 2013 VA examiner's opinion, the Board finds that the pertinent evidence is at least in equipoise as to whether the Veteran's service-connected disabilities preclude him from obtaining and maintain a substantially gainful occupation.  The Veteran has a limited education and a past work history consisting of heavy labor jobs.  He and his wife have credibly testified to the limitations caused by his service-connected disabilities, which have been supported by the medical evidence of record.  Giving the Veteran the benefit of the doubt, the Board finds that entitlement to TDIU is warranted.  38 C.F.R. § 4.16(a); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  


ORDER

An effective date of January 8, 1982, for the grant of service connection for ischemic heart disease is granted.  

Entitlement to a TDIU from April 22, 2011 to May 27, 2013, is granted.  



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


